Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00860-CV

                                Jamie RALLS-JOHNSON,
                                        Appellant

                                            v.

                               Jonathan Wayne JOHNSON,
                                        Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2007-CI-17270
                        Honorable Laura Salinas, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

       We order that appellee Jonathan Wayne Johnson recover his costs in this appeal from
appellant Jamie Ralls-Johnson.

      SIGNED January 8, 2014.


                                             _________________________________
                                             Marialyn Barnard, Justice